Citation Nr: 0412654	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.    

3.  Entitlement to service connection for pulmonary 
sarcoidosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2000 and August 2002 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office located in Winston-Salem, North Carolina (RO).       

The appellant had active service from February 12, 1970, 
until February 13, 1973, when he received an honorable 
discharge, and from February 14, 1973 to October 8, 1976.  In 
a January 1977 Administrative Decision, the RO determined 
that the appellant's discharge from his second period of 
service was under dishonorable conditions.  However, in a 
November 1985 Administrative Decision, the RO determined that 
on February 13, 1973 the appellant was not eligible for 
complete separation; therefore it was determined that the 
appellant's period of service from February 12, 1970 to 
February 11, 1974, was under honorable conditions, but that 
his period of service from February 12, 1974 to October 8, 
1976 was under other than honorable conditions, such as 
constitute a bar to VA benefits.

The issues of entitlement to an initial compensable 
evaluation for bilateral hearing loss, and entitlement to 
service connection for pulmonary sarcoidosis, will be 
discussed in the remand portion of this decision; these 
issues are remanded to the RO via the Appeals Management 
Center in Washington D.C. 


FINDING OF FACT

The appellant is receiving the maximum schedular evaluation 
for tinnitus; the evidence does not suggest that the 
appellant experiences tinnitus-related problems not 
contemplated by the rating schedule.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.87a, Diagnostic Code 6260 (1998) (2002); 
38 C.F.R. §§ 3.321, 4.87a, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Prior to the initial rating decision with regard to the issue 
on appeal, the RO notified the appellant in June 2001, of the 
evidence needed from him to support his claim, and what 
evidence the RO would obtain.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Board further observes that there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  The appellant has also been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an evaluation in excess of 10 percent for 
tinnitus.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a videoconference hearing before the 
Board.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
in April 2002, the appellant was provided a VA examination 
which was pertinent to his tinnitus.  The Board further 
observes that in this case, there is no outstanding evidence 
to be obtained, either by VA or the appellant.  Consequently, 
the Board finds that VA did not have a duty to assist that 
was unmet.  The Board also finds that, in light of the above, 
the facts relevant to this appeal have been fully developed 
and there is no further action to be undertaken to comply 
with the provisions of the regulations implementing the VCAA.  

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish an 
evaluation in excess of 10 percent for his service-connected 
tinnitus, and has been provided assistance in obtaining the 
evidence.  Thus, the Board finds that no additional notice or 
duty to assist is required under the provisions of 38 C.F.R. 
§ 3.159.


II.  Evaluation in excess of 10 percent for tinnitus

An audiological examination was provided in September 1998.  
At that time, it was noted that the appellant had constant 
tinnitus in both ears, which first occurred in the 1970's.  
The appellant described his tinnitus as a high-pitched noise 
that sounded "like crickets."  Following the audiological 
examination, the appellant was diagnosed with tinnitus.  

In April 2002, an additional audiological examination was 
provided.  At that time, the appellant stated that he had 
chronic bilateral tinnitus.  The appellant indicated that his 
tinnitus was very bothersome and would wake him up at night.  
It was noted that the severity of the appellant's tinnitus 
was rated to be severe.  The physical examination of the 
appellant's ears shows that his canals were clear and that 
his tympanic membranes were intact.  The audiological test 
results showed that the appellant had bilateral tinnitus.  

By an August 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
tinnitus.  At that time, the RO assigned a 10 percent 
disability rating under 38 C.F.R. § 4.87, Diagnostic Code 
6260 for tinnitus, effective from September 30, 1997.  

In July 2003, the appellant testified, via a videoconference, 
before the Board.  At that time, the appellant stated that he 
had constant ringing in his ears.  In response to the 
question as to whether the appellant had ever been 
hospitalized for his tinnitus, the appellant responded 
"no."  The appellant noted that he was not currently 
working because of his pulmonary sarcoidosis.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2003).

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the tinnitus claim herein at issue, is an 
original claim as opposed to a claim for increase.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  In such cases, 
separate ratings may be assigned for separate periods based 
on the facts found, a practice known as "staged" ratings.

Under the rating criteria for tinnitus in effect prior to 
June 10, 1999, a maximum 10 percent evaluation was assigned 
for tinnitus which was persistent as a symptom of a head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  

Under the rating criteria for tinnitus effective June 10, 
1999, a maximum 10 percent rating is assigned when there is 
evidence of recurrent tinnitus.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (2002). 

Effective June 13, 2003, the rating schedule was amended.  
The schedule continues to provide that that tinnitus is rated 
at a maximum of 10 percent if it is recurrent.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (2003).

The rating schedule further provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Adjudicators are instructed to 
assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), 
Note (2).  Objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not evaluated under this diagnostic code, 
but is evaluated as part of any underlying condition causing 
it.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), Note (3).  

The appellant maintains that his current rating is not high 
enough in light of the disability that his tinnitus causes.  
He indicates that he has constant ringing in his ears which 
is extremely bothersome.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu, 2 Vet. App. at 492.    

Although the appellant has argued for a higher rating, the 
schedular criteria for rating tinnitus under either the old 
or new rating criteria provide for a maximum 10 percent 
evaluation.  This is the evaluation that has been assigned by 
the RO, from September 30, 1997.  Consequently, a schedular 
evaluation higher than 10 percent may not be assigned.  

Given the record as described above, the Board finds that 
there is no basis under either the old or new rating criteria 
for awarding an evaluation in excess of 10 percent at any 
time during the pendency of this claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Additionally, the Board is aware of recent holdings by the 
United States Court of Appeals for Veterans Claims in Wanner 
v. Principi, 17 Vet. App. 4 (2003), and Smith v. Principi, 17 
Vet. App. 168 (2003), regarding the question of whether 
separate 10 percent ratings may be assigned for tinnitus in 
each ear.  Those cases, however, did not hold that separate 
ratings could be assigned for each ear for bilateral 
tinnitus.  Rather, those cases merely stand for the 
proposition that the Board must provide adequate reasons and 
bases for its decisions, with a discussion of the potential 
applicability of 38 C.F.R. § 4.25(b) to the veterans' claim.  
Accordingly, in regard to the applicability of 38 C.F.R. 
§ 4.25(b), the Board notes that the rating schedule 
explicitly prohibits pyramiding of disability evaluations 
under 38 C.F.R. § 4.14 (2003).  VA has provided for separate 
ratings for "like organs" when it has intended to, and if 
separate ratings in the case of bilateral tinnitus were 
warranted, it would have been so provided.  See, e.g., 38 
C.F.R. § 4.115b, Diagnostic Code 7523 (providing separate 
ratings for atrophy of one testis and both testes), 
Diagnostic Code 7524 (providing separate ratings for removal 
of one testis and both) and 38 C.F.R. § 4.116, Diagnostic 
Code 7626 (providing separate ratings for surgery on one 
breast and on both breasts).  

VA considers tinnitus a single disability, whether heard in 
one ear, both ears, or somewhere undefined in the head; no 
matter where the condition is manifested, the average 
impairment on earning capacity is the same.  Therefore, a 
single rating for tinnitus is warranted.  While the Rating 
Schedule provides for separate rating for some other ear 
disabilities (see generally 38 C.F.R. § 4.87, Diagnostic 
Codes 6200-6210 (2003)), it specifically does not address a 
"bilateral" condition in Diagnostic Code 6260 for tinnitus.  
Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Thus, the Board finds that either tinnitus is 
present or it is not, and that a single evaluation is 
appropriate whether it is perceived as being bilateral or 
unilateral.

Moreover, the Board further notes Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or simply in the head.  Separate 
ratings for tinnitus identified as being in both ears may not 
be assigned under either version of Diagnostic Code 6260, or 
any other diagnostic code.  

Effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2); 
68 Fed. Reg. 25,822-23 (2003).  

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 
Vet. App. 376, 378 (1995) (10 percent is the highest level 
possible under the regulations for tinnitus); see also Smith 
v. Brown, 7 Vet. App. 255, 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each 
ear).  The provisions of 38 C.F.R. § 4.25 are inapplicable to 
the facts of this case. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of law.

Turning to whether a higher rating might be assigned on an 
extraschedular basis, see 38 C.F.R. § 3.321(b)(1) (2003), the 
Board finds that the appellant's tinnitus is not so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  In this regard, the Board 
notes that the appellant's tinnitus has not necessitated any 
periods of hospitalization, and the appellant has not 
contended, nor does the record show, that it has caused 
marked interference with employment.  Thus, in the 
appellant's case, there is no indication that tinnitus is so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.  


REMAND

An audiological examination was provided in April 2002.  At 
that time, the appellant stated that he had bilateral hearing 
loss and that he used hearing aids.  The audiological 
examination revealed that the appellant had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 20, 45, 35, 45, and 
55 decibels, respectively, with a pure tone average of 45 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 20, 30, 30, 50, 
and 65 decibels, with a pure tone average of 44 decibels.  
Speech discrimination percentages were 96 percent in his 
right ear and 88 percent in his left ear.  The examiner 
interpreted the results as showing a moderate-to-moderately 
severe, mid to high frequency sensorineural hearing loss in 
the right ear, and a mild-to-severe, mid to high frequency 
sensorineural hearing loss in the left ear.  

By an August 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.  At that time, the RO assigned a 
noncompensable disability rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 for the appellant's service-connected 
bilateral hearing loss, effective from September 30, 1997.   

In July 2003, the appellant testified, via a videoconference, 
before the Board.  At that time, the appellant stated that 
due to his service-connected bilateral hearing loss, he had 
difficulty understanding people in crowds.  The appellant 
indicated that he also had difficulty understanding 
conversational voices and that he usually had to request that 
a person speak loudly.  According to the appellant, his 
hearing had worsened since his last audiological evaluation 
in April 2002.  Thus, in light of the appellant's testimony 
that his hearing has worsened since his last audiological 
examination, the level of disability attributable to the 
appellant's service-connected bilateral hearing loss is best 
evaluated only after a detailed VA audiological examination.  
38 C.F.R. §§ 3.326, 3.327 (2003).

The Board also notes that in regard to the appellant's claim 
for entitlement to service connection for pulmonary 
sarcoidosis, in July 2003, the appellant testified, via a 
videoconference, before the Board.  At that time, the 
appellant indicated that he was currently receiving treatment 
at a VA Medical Center (VAMC) and that his VA physician had 
informed him that his current lung disability, diagnosed as 
pulmonary sarcoidosis, was related to his period of active 
military service.  Specifically, the appellant stated that 
according to this VA physician, sarcoidosis was the type of 
disease that would lay dormant for 20 to 30 years before 
becoming active.  In this regard, the Board notes that in 
August 2003, the RO received a medical statement from J.D.R., 
M.D., Chief of the Ophthalmology Section at the Hampton VAMC.  
In the statement, Dr. R. indicated that the appellant 
suffered from lung and eye diseases, and that it was her 
opinion that it was more likely than not that those diseases 
had laid dormant in the appellant's genes for twenty plus 
years.  It was also Dr. R.'s opinion that those diseases were 
directly related to the appellant's military service.  
Therefore, in light of Dr. R.'s statement that the 
appellant's current lung disease was related to his period of 
active military service, the Board is of the opinion that a 
VA examination, as specified in greater detail below, should 
be performed in order to determine the nature and etiology of 
any current lung disease, to include pulmonary sarcoidosis.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claims and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO should 
specifically request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for pulmonary sarcoidosis at 
any time following his military service, 
and for his service-connected bilateral 
hearing loss since 1997.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include outpatient treatment records from 
the Hampton VAMC, from May 2001 to the 
present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:  

(A)  An audiometric examination to 
determine the current severity of the 
appellant's bilateral hearing loss.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  Audiometric findings 
necessary to apply pertinent rating 
criteria should be made.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  Any report prepared should be 
typed.

(B)  A comprehensive VA examination by a 
pulmonologist to determine the nature and 
etiology of any lung disease found, to 
include pulmonary sarcoidosis.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
appellant's service medical records which 
show the following: (1) in February 1973, 
the appellant had a chest x-ray taken; 
the x-ray was interpreted as showing 
normal cardiac and mediastinal 
structures; the soft tissue and bony 
structures were intact, and the lung 
fields were clear; the impression was of 
a normal examination of the chest, (2) in 
March 1974, the appellant had a chest x-
ray taken; the x-ray was reported to show 
no significant abnormalities; and (3) in 
July 1976, the appellant underwent a 
separation examination and at that time, 
he had a chest x-ray taken; the 
appellant's chest x-ray was reported to 
be normal.  The examiner is also 
requested to review the VAMC inpatient 
treatment records which show that the 
appellant was hospitalized for four days 
in November 1997.  Upon his discharge, 
the pertinent diagnosis was optic 
neuritis/neuroretinitis of the left eye, 
with elevated serum and cerebrospinal 
fluid ACE levels (presumed central 
nervous system sarcoidosis).  In 
addition, the examiner is requested to 
review the private chest x-ray report, 
dated in September 1998, and the medical 
statements from Dr. J.D.R., dated in 
August 1998 and August 2003. 

All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should render an opinion as to whether 
the appellant currently suffers from a 
lung disease, to specifically include 
pulmonary sarcoidosis.  In responding to 
this question, the examiner is requested 
to discuss the discrepancies in the 
evidence of record regarding the question 
of whether the appellant currently has 
pulmonary sarcoidosis.  In this regard, 
the Board notes that a private x-ray 
report, dated in September 1998 shows 
that at that time, the appellant had a 
chest x-ray taken which was interpreted 
as showing no significant abnormality; 
specifically, no definite radiographic 
evidence of sarcoidosis.  In addition, 
the Board observes that in the August 
1998 VA medical statement from Dr. 
J.D.R., Dr. R. indicated that the 
appellant had presumed sarcoidosis, 
although there had been no tissue 
diagnosis; only elevated serum and CSF 
ACE levels.  If the examiner diagnoses 
any lung disease, to include pulmonary 
sarcoidosis, an opinion must be provided 
as to whether any currently diagnosed 
lung disease, to include pulmonary 
sarcoidosis, is related to the 
appellant's period of active military 
service, or became manifest within one 
year of the appellant's separation from 
service.  The examiner is further 
requested to comment on the opinion of 
Dr. J.D.R., who opined in an August 2003 
VA medical statement that it was more 
likely than not that the appellant's lung 
disease laid dormant in his genes for 
twenty plus years, and that his lung 
disease was directly related to his 
military service.  If no disability is 
found, or no link to military service is 
found, such findings and conclusion 
should be affirmatively stated and a 
complete rationale for any opinion 
expressed should be included in the 
examination report.  If the requested 
opinions cannot be provided without 
resort to speculation, the examiner 
should so state.  The report prepared 
should be typed.   

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all actions 
requested.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.        

5.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board for appellate review.     

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



